DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 18 October, 2021.
Claims 1 – 7, 9 – 17 and 19 – 29 have been amended.
Claims 1 - 29 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Examiner cannot determine the metes and bounds of the claims. In particular, Examiner cannot determine how to determine compliance based on a time and a pressure when data at only one time point is collected for analysis. The claims require receiving “data indicative of a time the . . . the . . . apparatus is operating” and “data indicative of a pressure applied. . .” The depended claims require receiving timestamps (that are associated with the data), where both timestamps must match. As such, the recited “time operating” and “pressure applied” represent data at a single point in time. The specification makes it clear that compliance is determined based on a combination of “an amount of time and an amount of pressure” (0023 as published). Similarly, the specification described treatment plans as having “a schedule” – i.e. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method comprising:
receiving, by a negative pressure wound treatment apparatus, data indicative of a time that a negative pressure source associated with the negative pressure wound treatment apparatus is operating;
receiving, by the negative pressure wound treatment apparatus, data indicative of a pressure applied by the negative pressure source; 
determining, by the negative pressure wound treatment apparatus, a patient compliance factor based on: the time that the negative pressure source is operating and the pressure applied by the negative pressure source;
wherein the patient compliance factor is indicative of a compliance with a treatment plan;
determining, by the negative pressure wound treatment apparatus, based on the patient compliance factor, a graphical object modifier; and 
displaying, by the negative pressure wound treatment apparatus, based on the graphical object modifier, a graphical object indicative of the compliance with the treatment.
Claim 20 recites similar limitations as Claim 1. Claim 10 recites similar limitations as Claim 1 except substituting the above “determining a graphical object modifier based on the compliance factor, and displaying a graphical object based on the modifier”, with “transmitting an alert to a remote computing device”.
Claims 1 - 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a method and apparatus which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
determining, by the negative pressure wound treatment apparatus, a patient compliance factor based on: the time that the negative pressure source is operating and the pressure applied by the negative pressure source;
wherein the patient compliance factor is indicative of a compliance with a treatment plan;
determining, based on the patient compliance factor, a graphical object modifier. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that a patient compliance factor may be determined by comparing a patient data to a benchmark. For example, the compliance factor may be determined by comparing a patient’s time on therapy to the time on therapy for a group of similar patients, or to the compliance factor for the patient from pervious time periods. Comparing data is a process that, except for generic computer implementation steps, can be performed in the human As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Monitoring patient compliance – i.e. managing the personal behavior of a patient with a prescribed therapy - based on a comparison between parameters of the therapy as prescribed such as amount of time on active therapy and the pressure applied during the time on active therapy is process that merely organizes this human activity. This type of activity, i.e. monitoring patient compliance with a therapy, includes conduct that would normally occur when managing a patient’s particular disease, medical condition or state. For example, it is routine in medicine for a doctor to monitor compliance of a patient when treating a patient for a particular condition. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
a negative pressure wound treatment apparatus,
receiving, by a negative pressure wound treatment apparatus, data indicative of a time that a negative pressure source associated with the negative pressure wound treatment apparatus is operating;
receiving, by the negative pressure wound treatment apparatus, data indicative of a pressure applied by the negative pressure source;  and 
displaying, by the negative pressure wound treatment apparatus, based on the graphical object modifier, a graphical object indicative of the compliance with the treatment.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The negative pressure wound treatment apparatus is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract compliance monitoring process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract compliance monitoring process. Receiving information is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. The (i.e. a negative pressure wound treatment apparatus having a wound covering, vacuum pump and a processor). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. In particular the recited negative pressure wound treatment apparatus is a conventional medical device, a fact for which examiner takes Official Notice. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above; those that recite additional abstract ideas including matching timestamps and comparing data to determine the compliance factor (4, 5, 13, 14, 22, 23); determining severity and alerting a recipient selected based on the severity (15, 24); determining severity based on the length of time a patient has a negative or positive compliance factor (16, 17); those that recite well-understood, routine and conventional activity or computer functions including: adjusting parameters for the size, color or shape of a graphical object based on values associated with positive and negative compliance (6, 7, 25, 28); those that recite insignificant extra-solution activities; receiving data with timestamps (2. 3, 11, 12, 21); determining and emitting an audio signal ( 8, 18, 27); storing timestamps for inactive state with a cause (9, 19, 29); transmitting alerts (26) ; or those that are an ancillary part of the abstract idea.
The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 20 - 29 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 – 10, 18 - 20 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karpowicz et al.: (US PGPUB 2010/0022990 A1).
CLAIMS 1 and 10
Karpowicz discloses a negative pressure wound therapy pump system that includes the following limitations:
receiving, by a negative pressure wound treatment apparatus, data indicative of a time that a negative pressure source associated with the negative pressure wound treatment apparatus is operating; receiving, by the negative pressure wound treatment apparatus, data indicative of a pressure applied by the negative pressure source; (Karpowicz 0008, 0010, 0014, 0024);
determining, by the negative pressure wound treatment apparatus, a patient compliance factor based on: the time that the negative pressure source is operating and the pressure applied by the negative pressure source; wherein the patient compliance factor is indicative of a compliance with a treatment plan; (Karpowicz 0024, 0074 – 0079);
determining, by the negative pressure wound treatment apparatus, based on the patient compliance factor, a graphical object modifier; and displaying, by the negative pressure wound treatment apparatus, based on the graphical object modifier, a graphical object indicative of the compliance with the treatment. (Karpowicz 0079).
Karpowicz discloses a negative pressure wound therapy apparatus that includes a controller that monitors current information on the actual level of suction or pressure and a “compliance time” – i.e. a period of time where clinically effective levels of suction are delivered to the patient’s wound bed”. The system maintains pressure “within prescribed limits” (0044); “desired 
With respect to CLAIM 10 Karpowicz also discloses the following limitation:
transmitting, by the negative pressure wound treatment apparatus, an alert indicative of the patient compliance factor to one or more remote computing devices; (Karpowicz 0014, 0024, 0069, 0076).
Karpowicz discloses transmitting compliance information to a central server, an offsite clinician, an external memory drive, or a computer.
With respect to CLAIM 20 Karpowicz also discloses the following limitation:
An apparatus comprising: a wound cover configured for creating a sealable space defined in part by a wound surface (Fig 1  #4); a vacuum pump (Fig 1 #5), coupled to the wound cover though a tube (Fig 1 #7), wherein the vacuum pump is configured to apply negative pressure to the sealable space through the tube (0040); a processor, in communication with the vacuum pump
wherein the processor is configured to: determine a time that the vacuum pump is operating, determine an amount of the applied negative pressure of the vacuum pump; (Karpowicz 0010, 0014, 0024, 0077);
determine a patient compliance factor based on the time that the vacuum pump is operating and the amount of the applied negative pressure, wherein the patient compliance factor is indicative of a compliance with a treatment plan; (Karpowicz  0024, 0074 – 0079);
determine, based on the patient compliance factor, a graphical object modifier; and a display, in communication with the processor, configured to display, based on the graphical object modifier, a graphical object indicative of the compliance with the treatment plan; (Karpowicz 0079).
Karpowicz discloses a negative pressure wound therapy apparatus that includes wound cover, pump, tube and a controller (i.e. processor) that monitors current information on the actual level of suction or pressure and a “compliance time” – i.e. a period of time where clinically effective levels of suction are delivered to the patient’s wound bed”. The system can determine that the device is “turned on” and is providing the therapy within prescribed ranges (i.e. the suction delivered is within 10% of the prescribed set point level) – a state of the vacuum pump. The controller determines a value such as a time based dimensionless number (i.e. a compliance factor) equal to compliance time divided by a selected time period. The compliance factor may be displayed in a fractional format (i.e. 21/24 hours) or by using a colored indicator showing “acceptable compliance, marginal compliance or unacceptable compliance” based on the determined compliance factor. Both the fractional format display and the colored indicator display are construed as a graphical object. Determining the fraction or color of a colored 
CLAIMS 6 and 7
Karpowicz discloses the limitations above relative to Claim 1. Additionally, Karpowicz discloses the following limitations:
wherein determining, by the negative pressure wound treatment apparatus, the graphical object modifier comprises adjusting one or more parameters indicative of one or more of a size, a color, or a shape of the graphical object; adjusting, based on the compliance with the treatment plan indicated by the compliance factor, the one or more parameters; (Karpowicz 0079) – disclosing determining an indicator’s color.
CLAIMS 8, 9, 18, 19 and 29
Karpowicz discloses the limitations above relative to Claims 1 and 19. Additionally, Karpowicz discloses the following limitations:
determining, by the negative pressure wound treatment apparatus, an audio signal based on the patient compliance factor; and emitting, by the negative pressure wound treatment apparatus, the audio signal; wherein the audio signal is indicative of the compliance with the treatment plan; (Karpowicz 0101) – disclosing audible alarms when the pressure is not in a normal range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 11, 12, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Karpowicz et al.: (US PGPUB 2010/0022990 A1) in view of Douglas et al.: (US PGPUB 2016/0166464 A1).
CLAIMS 2, 3, 11, 12 and 21
Karpowicz discloses the limitations above relative to Claims 1, 10 and 20. With respect to the following limitations:
receiving a first periodic timestamp; receiving a second periodic timestamp; (Douglas 0041).
Karpowicz discloses measuring pressure at various times, but does not expressly disclose timestamps.  Douglas discloses a pressure therapy device that includes receiving time-stamped data including pump pressure and various parameters that indicate the status of the device. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the a negative pressure wound therapy apparatus of Karpowicz so as to have included timestamped data, in accordance with the teaching of Douglas, in order to allow for tracking pressure measurement over time.
CLAIM 25
Karpowicz/Douglas discloses the limitations above relative to Claim 21. Additionally, Karpowicz discloses the following limitations:
wherein the processor is further configured to adjust one or more parameters indicative of one or more of, a size, a color, or a shape of the graphical object; (Karpowicz 0079) – disclosing determining an indicator’s color.
Claims 4, 5, 13, 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Karpowicz et al.: (US PGPUB 2010/0022990 A1) in view of Douglas et al.: (US PGPUB 2016/0166464 A1) in view of Huennekens et al.: (US PGPUB 2013/0015975 A1).
CLAIMS 4, 5, 13, 14, 22 and 23
The combination of Karpowicz/Douglas discloses the limitations above relative to Claims 3, 12 and 21. Additionally, Karpowicz discloses the following limitations:
 (Karpowicz 0008, 0024, 0077 - 0079)
determining that the pressure applied by the negative pressure source is within a prescribed pressure of the treatment plan, wherein the graphical object is indicative of positive compliance with the treatment plan; (Karpowicz 0078, 0079); 
determining that the pressure applied by the negative pressure source is not within a prescribed pressure of the treatment plan, wherein the graphical object is indicative of negative compliance with the treatment plan;  (Karpowicz 0078, 0079).
Karpowicz/Douglas discloses determining a compliance value based on the device being turned on and the suction delivered being within a prescribed range such as 10% of a set point for a period of time and also when the device is turned on but the therapy delivery is not effective. With respect to the following limitations:
matching the first periodic timestamp with the second periodic timestamp; ( Huennekens 0039, 0047 – 0048).
Karpowicz/Douglas discloses real-time data collection from a wound therapy device over 
CLAIMS 26 - 28
The combination of Karpowicz/Douglas/Huennekens discloses the limitations above relative to Claim 22. Additionally, Karpowicz discloses the following limitations:
a communication device configured to transmit an alert indicative of the patient compliance factor to one or more remote computing devices; (Karpowicz 0014, 0024, 0069, 0076); - disclosing transmitting compliance information to a central server, an offsite clinician, an external memory drive, or a computer;
wherein the alert comprises an audio signal; (Karpowicz 0101) – disclosing audible alarms when the pressure is not in a normal range;
wherein the alert is communicated by adjusting one or more parameters indicative of one or more of, a size, a color, or a shape of the graphical object; (Karpowicz 0079) – disclosing colored indicators based on compliance values.
Claims 15 - 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Karpowicz et al.: (US PGPUB 2010/0022990 A1) in view of Coss Jr. et al.: (US .
CLAIMS 15 and 24
Karpowicz discloses the limitations above relative to Claims 10 and 20. With respect to the following limitations:
wherein transmitting the alert comprises: determining a severity of the factor; (Karpowicz 0079).
Karpowicz discloses determining the severity of the compliance value – i.e. acceptable compliance, marginal compliance, and unacceptable compliance. With respect to the following limitation:
selecting one or more recipients based on the severity of the factor; (Coss Jr. col. 2 line 7 – 13, col. 4 line 56 to col. 5 line 6, col. 5 line 18 – 28).
Karpowicz discloses notifying a clinician of non-compliance with a therapy but does not disclose selecting a recipient based on severity of the non-compliance. Cross teaches a fault detection system that determines the severity of the fault and notifies a recipient based on the severity. The system determines a fault and its severity based on operational data for a processing tool obtained from sensors. Examiner equates the processing tool to the wound treatment apparatus. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the a negative pressure wound therapy apparatus of Karpowicz so as to have included selecting alert recipients based on severity, in accordance with the teaching of Coss, in order to allow for notification of appropriate personnel for the severity of the situation. With respect to the following limitation:
identifying a mode of communication associated with each of the selected one or more recipients; and transmitting the alert to the selected one or more recipients according to the associated mode of communication; (Kusens 0076, 0077).
Kusens discloses a patient therapy monitoring system that determines if a prescribed therapy has been performed includes generating alerts regarding compliance to designated recipients. A preferred mode of communication for each recipient based on recipient preference or the nature of the message. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the a negative pressure wound therapy apparatus of Karpowicz so as to have included selecting modes of communication for each recipient, in accordance with the teaching of Kusens, in order to allow for notification of appropriate personnel using preferred modes of communication.
CLAIMS 16 and 17
The combination of Karpowicz/Coss/Kusens discloses the limitations above relative to Claim 15. 
wherein determining the severity of the patient compliance factor comprises: determining a length of time the patient compliance factor has indicated a negative/positive compliance with the treatment plan; (Karpowicz 0024).
Karpowicz discloses determining compliance or non-compliance and the length of time of compliance or non-compliance. With respect to the following limitations:
determining based on the length of time exceeding a predetermined threshold, the severity of the patient compliance factor
Karpowicz discloses that maintaining negative pressure as specified over time is a significant aspect that contributes to the success of negative pressure therapy in healing difficult to treat wounds (0074). As such, Karpowicz fairly teaches that negative compliance for an extend length of time represents a severity of compliance.

Response to Arguments
Applicant's arguments filed 8 October, 2021 have been fully considered but they are not persuasive.
The U.S.C. 112 Rejections
Applicant asserts that the language taken issue with has been removed. While true in most cases, the claims continue to recite determining compliance using data at a single point in time, when the specification makes it clear that compliance is determined in terms of delivering the prescribed pressure over a period of time. The rejection is maintained.
The U.S.C. 101 Rejection
Applicant asserts, without explanation, that the claims as amended are not directed to any judicial exceptions. Examiner disagrees. Receiving and analyzing data to obtain a result, that can be performed mentally, is abstract. The claims require determining compliance with a treatment plan based on comparing the amount of time and pressure to various criteria. Such comparisons can be performed mentally, and are directed at managing patient behavior by providing feedback or alerts.
The U.S.C. 102 Rejection
Applicant asserts, without explanation, that Karpowicz fails to disclose determining a patient compliance factor based on the time a device is operating and the pressure applied by the device. Examiner disagrees. Karpowicz expressly discloses determining the amount of time a device is applying a prescribed pressure to a wound, and determines compliance with the prescribe treatment.
Applicant does not separately argue the dependent claims.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Khouri: (US 6,514,200 B1) discloses a patient compliance monitor that determines patient compliance with a prescribed treatment using a negative pressure medical device. The device records time stamped pressures and reports the amount of time that the device is above a preselected threshold, indicating patient compliance with the treatment plan. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                           
Date: 2 December, 2021